Name: Commission Regulation (EEC) No 380/90 of 14 February 1990 correcting Regulation (EEC) No 63/90 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 No L 41 /16 Official Journal of the European Communities 15. 2. 90 COMMISSION REGULATION (EEC) No 380/90 of 14 February 1990 correcting Regulation (EEC) No 63/90 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 0, and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Commission Regulation (EEC) No 286/90 (4) ; whereas those rates were adopted by Commission Regulation (EEC) No 63/90 (*) ; Whereas a check has shown that a mistake appears in Regulation (EEC) No 63/90 as regards the dismantlement from 11 January 1990 for the United Kingdom in respect of the 'Fishery products', 'Amounts unrelated to price fixing' and 'All other products' product sectors, for which the dismantlement must be the same as that laid down for poultry and milk and milk products ; whereas that mistake must be corrected : whereas it should also be pointed out that the dismantlement for Italy is 0 for fruit and vegetables, and tobacco and not 0,896 % as indicated mistakenly in the preamble to Regulation (EEC) No 63/90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 In Annex XL to Regulation (EEC) No 1678/85, '0,712669' is replaced by '0,709729' opposite 'Fishery products', 'Amounts unrelated to price fixing' and 'All other products'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. h OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 ( ¦) OJ No L 31 , 2. 2. 1990, p. 10. 0 OJ No L 8 , 11 . 1 . 1990, p. 43.